SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of August 12, 2013,
is by and among UCP Holdings, Inc., a Nevada corporation (“UCPH”), and Sinan
Bilgin (the “Shareholder”). Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively as the “Parties.”

 

BACKGROUND

  

The Shareholder is the owner of 700,000 shares of common stock (the “COSMOS
Shares”) of COSMOS Yatirim Ortakligi A.S., Turkey corporation (“COSMOS”) The
Shareholder has agreed to transfer the COSMOS Shares in exchange for 1,500,000
newly issued shares of common stock of UCPH (the “UCPH Stock”).

  

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:

 

ARTICLE I

Exchange of Shares

 

SECTION 1.01. Exchange by the Shareholder. At the Closing (as defined in Section
1.02), the Shareholder shall sell, transfer, convey, assign and deliver to UCPH
the COSMOS Shares free and clear of all Liens in exchange for the UCPH Stock.

 

SECTION 1.02. Closing. The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place at the
offices of Sichenzia Ross Friedman Ference LLP in New York, New York, commencing
upon the satisfaction or waiver of all conditions and obligations of the Parties
to consummate the Transactions contemplated hereby (other than conditions and
obligations with respect to the actions that the respective Parties will take at
Closing) or such other date and time as the Parties may mutually determine (the
“Closing Date”).

 

ARTICLE II

Representations and Warranties of the Shareholder

 

The Shareholder hereby represents and warrants to UCPH as follows:

 

SECTION 2.01. Good Title. The Shareholder is the record and beneficial owner,
and has good and marketable title to the COSMOS Shares, with the right and
authority to sell and deliver the COSMOS Shares to UCPH as provided herein. Upon
registering of UCPH as the new owner of the COSMOS Shares in the share register
of COSMOS, UCPH will receive good title to the COSMOS Shares, free and clear of
all liens, security interests, pledges, equities and claims of any kind, voting
trusts, shareholder agreements and other encumbrances (collectively, “Liens”).
The COSMO Shares represent approximately 11.67% of the total outstanding shares
of COSMOS.

 



 

 

  

SECTION 2.02. Power and Authority. All acts required to be taken by the
Shareholder to enter into this Agreement and to carry out the Transactions have
been properly taken. This Agreement constitutes a legal, valid and binding
obligation of the Shareholder, enforceable against the Shareholder in accordance
with the terms hereof.

 

SECTION 2.03. No Conflicts. The execution and delivery of this Agreement by the
Shareholder and the performance by the Shareholder of his obligations hereunder
in accordance with the terms hereof: (i) will not require the consent of any
third party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to the Shareholder; and (iii) will not violate or
breach any contractual obligation to which the Shareholder is a party.

 

SECTION 2.04. No Finder’s Fee. The Shareholder has not created any obligation
for any finder’s, investment banker’s or broker’s fee in connection with the
Transactions that UCPH will be responsible for.

 

SECTION 2.05. Purchase Entirely for Own Account. UCPH Stock proposed to be
acquired by the Shareholder hereunder will be acquired for investment for his
own account, and not with a view to the resale or distribution of any part
thereof, and the Shareholder has no present intention of selling or otherwise
distributing UCPH Stock, except in compliance with applicable securities laws.

 

SECTION 2.06. Available Information. The Shareholder has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in UCPH.

 

SECTION 2.07. Non-Registration. The Shareholder understands that UCPH Stock has
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Shareholder’s representations as expressed herein.

 

SECTION 2.08. Restricted Securities. The Shareholder understands that UCPH Stock
is characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Shareholder pursuant
hereto, UCPH Stock would be acquired in a transaction not involving a public
offering. The Shareholder further acknowledges that if UCPH Stock is issued to
the Shareholder in accordance with the provisions of this Agreement, such UCPH
Stock may not be resold without registration under the Securities Act or the
existence of an exemption therefrom. The Shareholder represents that it is
familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.

 



2

 

 

SECTION 2.09. Legends. The Shareholder understands that the UCPH Stock will bear
the following legend or another legend that is similar to the following:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

 

SECTION 2.10. Accredited Investor. The Shareholder is an “accredited investor”
within the meaning of Rule 501 under the Securities Act.

 

ARTICLE III

Representations and Warranties of UCPH

 

UCPH represents and warrants as follows to the Shareholder that:

 

SECTION 3.01. Good Standing. UCPH is duly organized, validly existing and in
good standing under the laws of the State of Nevada.

 

SECTION 3.02. Capital Structure. The authorized share capital of UCPH consists
of Eight Hundred Million (800,000,000) shares of common stock, par value $0.0001
per share, of which Thirty Eight Million (38,000,000) shares are issued and
outstanding (before giving effect to the issuances to be made at Closing), and
200,000,000 shares of preferred stock, par value $0.0001, of which 0 shares are
issued and outstanding.

 

3

 



 

SECTION 3.03. Authority; Execution and Delivery; Enforceability. The execution
and delivery by UCPH of this Agreement and the consummation by UCPH of the
Transactions have been duly authorized and approved by the Board of Directors of
UCPH and no other corporate proceedings on the part of UCPH are necessary to
authorize this Agreement and the Transactions. This Agreement constitutes a
legal, valid and binding obligation of UCPH, enforceable against UCPH in
accordance with the terms hereof.

 

SECTION 3.04. No Conflicts; Consents.

 

(a) The execution and delivery by UCPH of this Agreement, does not, and the
consummation of Transactions and compliance with the terms hereof and thereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of UCPH under, any provision of (i)
the articles of incorporation of UCPH, as in effect on the date hereof, or the
bylaws of UCPH, as in effect on the date hereof.

 

(b) No consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
UCPH in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of reports under Section 13 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and (B) filings under state “blue sky” laws, as
each may be required in connection with this Agreement and the Transactions.

 

ARTICLE IV

 


Deliveries

 

SECTION 4.01. Deliveries of the Shareholder.

 

(a)Concurrently herewith the Shareholder is delivering to UCPH this Agreement
executed by the Shareholder.

 

(b)At or prior to the Closing, the Shareholder shall deliver to UCPH:

 

(i)certificates representing the COSMOS Shares; and

 

(ii)this Agreement which shall constitute a duly executed share transfer power
for transfer by the Shareholder of the COSMOS Shares to UCPH (which Agreement
shall constitute a limited power of attorney in UCPH or any officer thereof to
effectuate any share transfers as may be required under applicable law,
including, without limitation, recording such transfer in the share registry
maintained by COSMOS for such purpose).

 



4

 

 

 

SECTION 4.02. Deliveries of UCPH.

 

(a)Concurrently herewith, UCPH is delivering to the Shareholder a copy of this
Agreement executed by UCPH.

 

(b)Promptly following the Closing, UCPH shall deliver to the Shareholder a
certificate representing the new shares of UCPH Stock issued to the Shareholder.

 

 

ARTICLE V

Conditions to Closing

 

SECTION 5.01. Shareholder Conditions Precedent. The obligations of the
Shareholder to enter into and complete the Closing is subject, at the option of
the Shareholder to the fulfillment on or prior to the Closing Date of the
following conditions.

 

(a) Representations and Covenants. The representations and warranties of UCPH
contained in this Agreement shall be true in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date. UCPH shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by UCPH on or prior to the Closing Date. UCPH shall have delivered
to the Shareholder, if requested, a certificate, dated the Closing Date, to the
foregoing effect.

 

(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Shareholder, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of UCPH.

 

(c) Deliveries. The deliveries specified in Section 4.02 shall have been made by
UCPH.

 

 

SECTION 5.02. UCPH Conditions Precedent. The obligations of UCPH to enter into
and complete the Closing are subject, at the option of UCPH, to the fulfillment
on or prior to the Closing Date of the following conditions, any one or more of
which may be waived by UCPH in writing.

 

(a) Representations and Covenants. The representations and warranties of the
Shareholder contained in this Agreement shall be true in all material respects
on and as of the Closing Date with the same force and effect as though made on
and as of the Closing Date. The Shareholder shall have performed and complied in
all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by the Shareholder on or prior to the
Closing Date. The Shareholder shall have delivered to UCPH, if requested, a
certificate, dated the Closing Date, to the foregoing effect.

 

 

5

 



 

(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of UCPH,
a materially adverse effect on the assets, properties, business, operations or
condition (financial or otherwise) of COSMOS.

 

(c) Deliveries. The deliveries specified in Section 4.01 shall have been made by
the Shareholder.

 

(d) Satisfactory Completion of Due Diligence. UCPH shall have completed its
legal, accounting and business due diligence of COSMOS and the results thereof
shall be satisfactory to UCPH in its sole and absolute discretion.

 

ARTICLE VI

 


Covenants

 

SECTION 6.01. Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.

 

SECTION 6.02. Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

 

SECTION 6.03. Exclusivity. Each of UCPH and the Shareholder shall not (and shall
not cause or permit any of their affiliates to) engage in any discussions or
negotiations with any person or take any action that would be inconsistent with
the Transactions and that has the effect of avoiding the Closing contemplated
hereby. Each of UCPH and the Shareholder shall notify each other immediately if
any person makes any proposal, offer, inquiry, or contact with respect to any of
the foregoing.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 



6

 

  

If to UCPH, to:

 

UCP Holdings, Inc.

14 Wall Street, 20th Floor

New York, NY 10005

 

with a copy to:

 

Sichenzia Ross Friedman Ference, LLP

61 Broadway, Suite 32

New York, New York 10006

Attention: Andrea Cataneo, Esq.

Telephone: (212) 930-9700

Facsimile (212) 930-9725



 

If to the Shareholder, to:



 

Sinan Bilgin

   

SECTION 7.02. Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
UCPH and the Shareholder. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

SECTION 7.03. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Shareholder and UCPH will be entitled to specific performance under this
Agreement. The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

SECTION 7.04. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 



7

 

  

SECTION 7.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.

 

SECTION 7.06. Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

 

SECTION 7.07. Entire Agreement; Third Party Beneficiaries. This Agreement (a)
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) is not intended to confer upon any person other than the
Parties any rights or remedies.

 

SECTION 7.08. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without
reference to principles of conflicts of laws. Any action or proceeding brought
for the purpose of enforcement of any term or provision of this Agreement shall
be brought only in the Federal or state courts sitting in New York, New York,
and the parties hereby waive any and all rights to trial by jury.

 

SECTION 7.09. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 



8

 

  

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.

 

UCPH:       UCP HOLDINGS, INC           By:  /s/ Erdogan Cetin     Name:
 Erdogan Cetin     Title:  Chairman         Shareholder:              /s/ Sinan
Bilgin     Sinan Bilgin  

 



[Signature Page to Share Exchange Agreement]



 

 

 

 

 

